Citation Nr: 0710772	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-03 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than April 2, 2004, 
for the grant of nonservice-connected pension.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from September 
1968 to March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA), Manila, the Republic of 
the Philippines, Regional Office (RO) that granted the 
veteran's claim of entitlement to nonservice-connected 
pension, and assigned April 2, 2004 as the effective date of 
that award.  The veteran perfected an appeal as to the 
effective date assigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In January 2005, the veteran submitted a request for a 
personal hearing on his appeal.  In February 2005, an 
informal conference was held at the RO.  An informal 
conference is not a personal hearing.  Although the veteran 
later referred to his informal hearing in a written 
statement, there is no indication that the veteran ever 
expressly withdrew his request for a personal hearing.  It is 
a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire for one.  In this case, the Board finds that a remand 
is necessary to clarify whether the veteran wishes to appear 
for a formal hearing.

Secondly, in February 2005, subsequent to the issuance of the 
November 2004 statement of the case, the veteran indicated 
that he would be submitting additional evidence in support of 
his appeal.  In March 2005, the veteran did submit private 
medical records dated prior to the effective date assigned 
for the grant of pension, and both prior and subsequent to 
the date of his original December 2000 claim.  This evidence 
is relevant to the issue on appeal and it must be considered 
in addressing the underlying question of whether the veteran 
had met the schedular requirements for a permanent and total 
disability rating for pension purposes earlier than April 2, 
2004.  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. 
§ 19.37(a) (2006).  No supplemental statement of the case is 
of record, although the additional evidence is pertinent to 
the claim on appeal.  It is incumbent upon the RO through the 
AMC to review the evidence and issue an appropriate 
supplemental statement of the case.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The veteran should be asked to 
clarify his intentions with respect to 
his request for a personal hearing on the 
issue under appeal.  If the veteran does 
desire a personal hearing either before a 
hearing officer at the RO, or before a 
Veterans Law Judge of the Board, the 
requested hearing should be scheduled in 
a timely manner.  

2.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the claim of 
entitlement to an effective date earlier 
than April 2, 2004 for the grant of 
nonservice-connected pension, to include 
consideration of all evidence received 
since the November 2004 statement of the 
case.  If the determination is not a full 
grant of benefits sought, furnish the 
veteran with a supplemental statement of 
the case and afford him an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



